Per Curiam.
The complaint contains two counts, the first count alleges there is due the plaintiff from the defendant the sum of $792.79 with interest from the 26th of October, 1927; on a book account. The second count alleges there is due the plaintiff the sum of $792.79 for sundry goods sold and delivered, between January 3d, 1927, and October 20th, 1927, under an agreement between the parties, that the plaintiff should charge a reasonable price for the goods sold. The defendant filed an answer and counter-claim. The trial resulted in a directed verdict for the plaintiff for the sum of $848.18 and a verdict of no cause of action, as to the defendant’s counter-claim.
At the close of the plaintiff’s case, the defendant moved for a nonsuit as to both counts, which was refused by the trial court, to which ruling an exception was noted. This is the alleged error as a ground of appeal. No testimony was offered by the defendant. It is sufficient to say, as part of the plaintiff’s evidence, Exhibit P-3a and Exhibit P-5a were introduced into evidence, being letters, Exhibit P-3a signed J. B. McClellan and Exhibit P-5a signed McClellan Studios, Incorporated, LeEoy D. McClellan, treasurer, in which Exhibit P-3 a, it is stated, “but about the 1st of September we will pay some off, as soon as business picks up we will clear up the balance. Trusting you will grant us this length of time;” Exhibit P-5 a, “we will start payment of your account in the latter part of January as we are not doing a thing at this time.” This evidence precludes a nonsuit by the trial court.
Finding no error in the record the judgment of the Atlantic County Circuit Court is therefore affirmed.